DETAILED ACTION

This Office action is responsive to the following communication:  Amendment filed on 28 August 2020.
Claims 1-5, 7, 21-25, 27-31, and 33-35 are pending and present for examination.  Claims 1, 10, and 17 are in independent form.

Response to Amendment
Claims 1-5, 7, 21-25, 27-29, 31, and 33-34 have been amended.
Claims 6, 8-20, 26, and 32 have been cancelled.
Claim 35 has been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 21-25, 27-31, 33, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 21, and 28, the claim(s) recite(s) in part “executing a relevance formula to calculate”, “identifying a plurality of relevance scores”, “assigning sub-scores”, “summing the sub-scores”, “repeatedly modifying the relevance score”, and “ordering a set of activity items in a presentation order that is based on the calculated relevance scores.”
The limitations directed towards “executing”, “identifying”, “assigning”, “summing”, “repeatedly modifying” and “ordering” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the client computing device,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “executing” in the context of this claim encompasses the user mentally evaluating activity items and providing a relevance score.  For example, the “identifying” in the context of this claim encompasses the user mentally evaluating activity items and determining an associated relevance factor. For example, “assigning” in the context of this claim encompasses the user mentally evaluating media items and assigning a sub-score. For example, “summing” in the context of this claim encompasses the user mentally evaluating scores and adding scores together.  For example, “repeatedly modifying the relevance score” in the context of this claim encompasses the user mentally evaluating scores according to an age of the activity item.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a computing device to perform the steps. The computing device in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching and retrieving (“calculating” and “ordering”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The present claims recite an abstract idea as discussed or at best, improving an abstract idea—not a technological improvement. The Specification indicates the additional elements (i.e., “client computing device,” “one or more services,” 
Additionally, the claim recites “retrieving… a plurality of activity items” and “presenting… the set of activity items.” These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering and presentation in conjunction with the abstract idea.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The Specification provides that “client computing device,” “one or more services,” “activity item collector,” “relevance calculator,” and “a screen of the computing device” are generic components. Spec. 21-23, 38.  Additionally, the Specification indicates these additional elements were well-understood, routine, and conventional components because it describes them at a high level of generality and in a manner that indicates that they were sufficiently well-known. Id. “Retrieving a plurality of activity items” and “presenting… the set of activity items” is similarly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "Presenting offers and gathering statistics.”  Moreover, the additional elements recited in the present claims, analyzed individually or in combination, does not result in the claim, as a whole, amounting to significantly more than the judicial exception.
As per claims 2-4, 22-24, and 29-31, the limitations are directed towards further limiting the feature of the “relevance formula,” and are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, the “relevance formula” in the context of this claim encompasses the user mentally evaluating activity items and providing a relevance score in view of factors such as a time-dependent portion and a time-independent portion.  That is, other than reciting “computer-readable storage medium,” nothing in the claim element precludes the step from practically being performed in the mind.  There are no 
As per claims 5 and 25, the limitations are directed towards further limiting the feature of “relevance scores,” and are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, the “relevance score” in the context of this claim encompasses the user mentally evaluating activity items and providing a relevance score corresponding to an activity item.  That is, other than reciting “computer-readable storage medium,” nothing in the claim element precludes the step from practically being performed in the mind.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 7, 27, and 33, the limitations are directed towards further limiting the feature of “the set of activity items,” which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
As per claim 34, the limitations are directed towards limiting the feature of “the retrieved activity items,” which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
As per claim 35, the limitations are directed towards limiting the feature of “sub-scores are weighted differently based on associated relevance factors,” and are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, the “sub-scores” in the context of this claim encompasses the user mentally evaluating activity items and weighting sub-scores differently based on relevance factors.  That is, other than reciting “computing device,” nothing in the claim element precludes the step from practically being performed in the mind.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 21-25, 27-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Novikov et al, USPGPUB No. 2011/0153421, filed on 23 December 2009, and published on23 June 2011, in view of Holtzman et al, U.S. Patent No. 7,185,065, filed on 13 June 2001, and issued on 27 February 2007.
As per independent claims 1, 21, and 28, Novikov, in combination with Holtzman, discloses:
A computer-readable storage medium that comprises computer-executable instructions that, based on execution by a client computing device of a user, configure the client computing device to perform actions comprising:

retrieving a plurality of activity items published to a social network of the user {See Novikov, [0049], wherein this reads over “he content item selector 375 may use a content selection algorithm 170, shown in FIG. 1, for selecting what additional content to include on the display 101 (e.g., in the information window 103) to optimize for a desired result, or optimization goal.  Various algorithms for optimizing are described in the following sections.  For example, in selecting the content items to include in the information window 103, the selector 375 may consider other content items that have been selected or are available for selection for the information window 103”};

executing a relevance formula to calculate relevance scores for the plurality of activity items  {See Novikov, [0086], wherein this reads over “The algorithm 1070 may score each of the types of content based on ability of the types to achieve optimization goals 1080 for different user groups 1085, and the scores can be applied for allocating the types of content to available spaces of information windows for users”; and [0090], wherein this reads over “Based on the scores for the different content types of database 1075 that indicate the effectiveness in promoting certain goals, the algorithm 1070 may select the types of content or the ratio of types for the information window 103 to be presented to the user”}, each relevance score being calculated through:

	identifying a plurality of relevance factors associated with an activity item {See Holtzman, column 16, lines 56-63, wherein this reads over “The raw buzz score provides an influence-weighed measure of posting activity in a forum, community or other entity corresponding to a set of messages”},

	assigning sub-scores to the plurality of relevance factors {See Holtzman, column 16, lines 56-63, wherein this reads over “The raw buzz score provides an influence-weighed measure of posting activity in a forum, community or other entity corresponding to a set of messages”},

summing the sub-scores assigned to the plurality of relevance factors to calculate a relevance score {See Holtzman, column 16, line 56-63, wherein this reads over “According to an embodiment, the aggregated attributes that message categorization subsystem 14 computes include a so-called "raw buzz score" and "relative buzz score."” and “Preferably, the raw buzz score is a function of the number of messages in the discussion (e.g., a forum or several forums) weighted by the relevance scores of the messages and the influence scores (or relative influence scores) of the authors of the messages”}, and

repeatedly modifying the relevance score as the age of the activity item increases {See Holtzman, column 17, lines 4-14 wherein this reads over “the raw buzz score may be computed so as to represent the cumulative buzz for a period of time T” and “[t]he relative buzz score (sometimes referred to as the "standard buzz score") provides a relative (e.g., normalized) measure of the buzz score. In other words, the relative buzz score provides an indication of jumps, excursions, or anomalies in posting activity by influential members.” and “The raw buzz and relative buzz scores can be computed according to various timeframes. In a preferred embodiment, the raw buzz score and relative buzz score are computed on an hourly and daily basis”};

ordering the set of activity items in a presentation order that is based on the calculated relevance scores {See Novikov, [0055], wherein this reads over “For example, the content server 380 can place the most relevant items at the top of a list of content items, can order the items in the information window 103 according to ordering on the main portion 102 of the display 101, can intersperse ads and news items and other content items, etc. Similarly, the content server 380 might present the most relevant content as soon as the user logs onto his account, or may save the more relevant content until after the user has been logged on for a while”}; and

presenting, by the client computing device, the set of activity items according to the presentation order {See Novikov, [0054], wherein this reads over “The content server 380 detects the contents of the display generated by the display generator 355, and provides selected content items (chosen by the selector 370) for inclusion on the display.  The content server 380 can then provide the complete display with all content items to the display server 350”}.


	Holtzman is directed to the invention of scoring electronic messages.  
As per the claimed feature of “assigning sub-scores to the plurality of relevance factors,” Holtzman discloses that "[t]he raw buzz score provides an influence-weighed measure of posting activity in a forum, community or other entity corresponding to a set of messages.”  See Holtzman, column 16, line 56-63.  That is, Holtzman discloses a system wherein a raw score may be derived.  It is noted that the raw buzz score (i.e. a relevance score) may be computed from a function of a number of messages which are weighted by relevance scores and influence scores (i.e. sub-scores for a plurality of relevance factors).
	As per the claimed feature of “summing the sub-scores assigned to the plurality of relevance factors to calculate a relevance score,” Holtzman discloses "raw buzz score" and "relative buzz score."  See Holtzman, column 16, line 56-63.  As previously provided, Holtzman discloses that “the raw buzz score is a function of the number of messages in the discussion (e.g., a forum or several forums) weighted by the relevance scores of the messages and the influence scores (or relative influence scores) of the authors of the messages.”  See Holtzman, column 16, line 56-63.
As per the claimed feature of “repeatedly modifying the relevance score as the age of the activity item increases,” Holtzman discloses that “the raw buzz score may be computed so as to represent the cumulative buzz for a period of time T” and “[t]he relative buzz score (sometimes referred to as the "standard buzz score") provides a relative (e.g., normalized) measure of the buzz score. In other words, the relative buzz score provides an indication of jumps, excursions, or anomalies in posting activity by influential members.” and “[t]he raw buzz and relative buzz scores can be computed according to various timeframes. In a preferred embodiment, the raw buzz score and relative buzz score are computed on an hourly and daily basis.” See Holtzman, column 17, lines 4-14.  That is, Holtzman discloses that the relative buzz score may be computed over a period of time (i.e. as the age of the activity item increases).
Accordingly, wherein Holtzman discloses a system wherein a buzz score (i.e. a relevance score) may be computed in view of a plurality of relevance scores and influence scores associated with 
As per dependent claims 2, 22, and 29, Novikov, in combination with Holtzman, discloses:
The computer-readable storage medium of claim 1, wherein the relevance formula comprises a time-dependent portion associated with the relevance factors {See Novikov, [0053], wherein this reads over “the user may be permitted to view and rate content items that were displayed over a particular period of time (e.g. in the last day, week, month, etc.).  The feedback store 315 may also (or as an alternative) collect implicit feedback provided by the user based on engagement with the content items (e.g. by determining which content items or categories of items a user clicks on, shares with other users, comments on, spends the most time viewing, etc.).”; and [0086], wherein this reads over “The algorithm 1070 may score each of the types of content based on ability of the types to achieve optimization goals 1080 for different user groups 1085, and the scores can be applied for allocating the types of content to available spaces of information windows for users”; and [0096], wherein this reads over “The parameter receiver 1155 determines parameters to be input into the content optimizing algorithm 1070.  The receiver 1155 determines a first parameter, which is a user group 1085 for one or more of the users.  The receiver 1155 also determines a second parameter, which includes one or more optimization goals 1080 for interaction of the user group 1085 with the information window 103.  The parameter receiver 1155 determines these parameters, in one embodiment, by gathering information about a user to whom content is to be provided from the user profile store 1105 (e.g., user's preferences, gender, geographic location, etc.)”}. 

As per dependent claim 3, 23, and 30, Novikov, in combination with Holtzman, discloses:
The computer-readable storage medium of claim 2, wherein the time-dependent portion is based on a relationship between the user and a publisher of at least one of the plurality of activity items {See Novikov, [0058], wherein this reads over “When a user takes any of these types of actions or other actions, the action is recorded in the action log 365 (e.g., a database of entries in which an entry is added for each action).  The social networking system 100 can also log actions that a user takes on a third party website 140.  The system 100 may learn of the user's actions on the third party website 140 when the website 140 sends a message to the system 100 with a notification of the action through an API or otherwise (e.g., a notification that the user purchased an item on website 140)”}.

As per dependent claims 4 and 24, the prior art of Novikov fails to expressly teach the feature of “[t]he computer-readable storage medium of claim 2, wherein the time-dependent portion is based on a publishing time of at least one of the plurality of activity items.” Holtzman discloses that “[p]osting date and time--the date and time the message was posted to the electronic forum. In a preferred embodiment, 
As per dependent claims 5, 25, and 31, Novikov, in combination with Holtzman, discloses:
The computer-readable storage medium of claim 1, wherein each of the relevance scores indicate a relevance of a corresponding one of the activity items to the user {See Novikov, [0067], wherein this reads over “the content item selector 375 selects content items successively, and for each new content item selected, the content item selector 375 considers the relatedness of the new content item with one or more of the previously selected content items”}. 

As per dependent claims 7, 27, and 33, Novikov, in combination with Holtzman, discloses:
The computer-readable storage medium of claim 1, wherein at least one of the activity items represents social networking content comprising a subject and having a publisher {See Novikov, [0067], wherein this reads over “If there are related news stories, the social networking system can select 540 the related news story.  Instead of randomly selecting a news story for the user that might have normally been picked, the algorithm applied by the content item selector 375 selects 540 a story related to one of the ads to be included the window”; and [0070], wherein this reads over “Content items may also be related based on other attributes, such as their source (e.g., an image posted by another user is related to a news story that mentions the same user).  The relatedness may also be based on category information about the content items (e.g., an ad for a concert and a video clip containing a song may be considered in the same category, "music")”}.

As per dependent claim 34, Novikov, in combination with Holtzman, discloses:
The method of claim 21, wherein at least one of the activity items have multiple publishers {See Novikov, [0079], wherein this reads over “Advertisements of products may or may not be related to user actions, and so they may be generated by the content server 380, but they also may be created by advertisers or other entities and then stored in the content item store 175.”}.

As per dependent claim 35, Novikov, in combination with Holtzman, discloses:
The computing device of claim 21, wherein the sub-scores are weighted differently based on associated relevance factors {See Novikov, [0053], wherein this reads over “the user may be permitted to view and rate content items that were displayed over a particular period of time (e.g. in the last day, week, month, etc.).  The feedback store 315 may also (or as an alternative) collect implicit feedback provided by the user based on engagement with the content items (e.g. by determining which content items or categories of items a user clicks on, shares with other users, comments on, spends the most time viewing, etc.).”; and [0086], wherein this reads over “The algorithm 1070 may score each of the types of content based on ability of the types to achieve optimization goals 1080 for different user groups 1085, and the scores can be applied for allocating the types of content to available spaces of information windows for users”; and [0096], wherein this reads over “The parameter receiver 1155 determines parameters to be input into the content optimizing algorithm 1070.  The receiver 1155 determines a first parameter, which is a user group 1085 for one or more of the users.  The receiver 1155 also determines a second parameter, which includes one or more optimization goals 1080 for interaction of the user group 1085 with the information window 103.  The parameter receiver 1155 determines these parameters, in one embodiment, by gathering information about a user to whom content is to be provided from the user profile store 1105 (e.g., user's preferences, gender, geographic location, etc.)”}. 

Response to Arguments
Applicant's arguments filed 28 August 2020 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 21, and 28 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts, such as delivering user-selected media content to portable devices. (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to order content items based on relevance scores does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that 
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 21, and 28 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. 
Applicant asserts the argument that “neither the Office’s alleged abstract idea… nor the bald assertion that the computer as recited is a generic computer component that performs functions in any way determines whether the alleged abstract idea falls within the subject matter enumerated in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.”  See Amendment, page 9.  The Examiner respectfully disagrees.  As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
The steps of claims 1, 21, and 28 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. That is, claims 1, 21, and 28 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”).  Specifically, the limitations directed towards “executing”, “identifying”, “assigning”, “summing”, “repeatedly modifying” and “ordering” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the client computing device,” nothing in the claim element precludes the step from practically being performed in the mind. The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.

“Directed to ” the Judicial Exception (Step 2A, Prong 2)
Applicant asserts the argument that the claimed features of “summing sub-scores… is a practical way to rank the interestingness of items that are to be presented to a user, e.g., in a social media application.”  See Amendment, page 11.  The Examiner respectfully disagrees.  For example, the “identifying” in the context of this claim encompasses the user mentally evaluating activity items and determining an associated relevance factor. For example, “assigning” in the context of this claim encompasses the user mentally evaluating media items and assigning a sub-score. For example, “summing” in the context of this claim encompasses the user mentally evaluating scores and adding scores together.  For example, “repeatedly modifying the relevance score” in the context of this claim encompasses the user mentally evaluating scores according to an age of the activity item.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations directed to “a plurality of relevance factors associated with an activity item,” “calculate a relevance score” and “repeatedly modifying the relevance score,” are performed by the generically recited computer/processor and that the use of generic computer 
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to score and rank activity tiems. In particular, the individual steps of the instant claims are recited as performed by generic computer equipment, including steps performed “on a client computing device of a user.”
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.

Accordingly, claims 1, 21, and 28 do not integrate the recited abstract ideas into a practical application. We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications; rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.
We find that the limitations of the instant claims, individually and in an ordered combination, do not recite significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  It is noted that Applicant fails to provide how the claimed invention improves the technical field of ranking and presenting content items.  Thus, Applicant’s arguments are not persuasive. 
In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user,” which “gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.” 827 F.3d at 1349-50. Unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a 
In sum, the limitations of claims do not provide an inventive concept.  Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Paul Kim/
Examiner
Art Unit 2169


/PK/

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169